Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Jimmy Tenola Micheaux, Sr., Appellant                 Appeal from the 3rd District Court of
                                                      Anderson County, Texas (Tr. Ct. No.
No. 06-13-00017-CR          v.                        28613).    Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
State of Texas, Appellee                              Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jimmy Tenola Micheaux, Sr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 3, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk